DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
2.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/23/2021has been entered. 
3.  The Action is responsive to Applicant’s Remarks/Arguments filed 09/23/2021.
4.  In view of a thorough search and examination of the present application and, in light of the following:
Prosecution history of the instant application;
The summary of an Applicant initiated interview conducted on 9/15/201;
Allowable subject matter identified over the prosecution history;
Prior art searched and reviewed; and 
Claims 1-7 and 9-21 (renumbered to 1-20) are allowed.  
Reasons for Allowable
5. The following is the Examiner's statement of reasons for allowance: 
In the Examiner's Final Office Actions of 06/24/2021, the rejections were made under U.S.C. $ 103 as being unpatentable over
Srinivasan et al.: "CLOUD-BASED DATABASE-LESS SERVERLESS FRAMEWORK USING DATA FOUNDATION", (U.S. Patent Application Publication US 20200210443 A1, filed December 28, 2018 and published July 2, 2020, hereafter "Srinivasan"), in view of
Nakano et al.: "DATABASE MANAGEMENT METHOD, COMPUTER, SENSOR NETWORK SYSTEM AND DATABASE SEARCH PROGRAM", (U.S. Patent Application Publication US 20120330931 A1, filed July 22, 2010 and published December 27, 2012, hereafter "Nakano"), and further in view of 
Shukla et al.: "PROGRAMMING MODEL FOR PERFORMANT COMPUTING IN DOCUMENTORIENTED STORAGE SERVICES", (U.S. Patent Application Publication US 20140282392 A1, filed March 14, 2013 and published September 18, 2014, hereafter "Shukla").


As the application currently stands, the independent claims recite a subject matter specifically designating the data items and the identifier for storage in a non-relational database and in a relational database to which the cited Srinivasan, Nakano and Shukla references in combination or individually fail to disclose.
In a response to the above Office Actions of 06/24/2021, the Remarks, Arguments and Amendment filed 09/23/2021, in respect of claims 1, 9 and 16, the Applicant argued that amended claims “patentably distinct from Srinivasan, Nakano and Shukla considered separately or in combination”.
In view of the backgrounds and fields the application is dedicated to and the benefit the application designated to appreciate, and in light of the above arguments, a thorough review of the claimed subject matter, that is specifically limited to facilitating efficient access to data during data ingestion, the Examiner was persuaded that the below high-lighted subject matter is distinct from prior art.
processing a request received from a client device, the request having a payload including a plurality of data items pertaining to a data object;
generating an identifier associated with the data object;
obtaining information including the data items from the request;
designating the data items and the identifier for storage in a non-relational database and in a relational database;
storing the information including the data items in association with the identifier in a first data store, 
the first data store being the non-relational database;
obtaining the data items and the identifier from the first data store;
storing the obtained data items in association with the identifier in a second data store, 
the second data store being the relational database;
processing a query including the identifier to obtain the identifier from the query;
determining whether the identifier obtained from the query is stored in the first data store; and
retrieving one or more of the data items associated with the identifier from the first data store or the second data store according to a result of the determining whether the identifier obtained from the query is stored in the first data store.”. 

An update search on prior art in domains (CPC, PE2E, NPL-ACM, Google searches, NPL-IEEE, IP Discover, Google Patents and Scholar, etc.) has been conducted. The prior art searched and investigated in the domains (CPC, PE2E, NPL-ACM, Google searches, NPL-IEEE, IP Discover, Google Patents and Scholar, etc.) do not fairly teach or suggest teaching of the subject matter as described above and disclosed in each of the independent claims 1, 9 and 16. 
Claims (2-7), (10-15) and (16-21) are directly or indirectly dependent upon the independent claims 1, 9 and 16, respectively, and are also distinct from the prior arts for the same reason.
After a search and a thorough examination of the present Application and in light of the prior art, Claims 1-7 and 9-21 (renumbered to 1-20) are allowed.  
Conclusions
6.  Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Contact Information
7. Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KUEN S LU whose telephone number is (571)272-4114. 
If attempts to reach the examiner by telephone pre unsuccessful, the examiner's Supervisor, Mrs. Tamara T Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for Page 13 Published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http: “//pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system; contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, please call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
KUEN S LU   /Kuen S Lu/
Art Unit 2156  
Primary Patent Examiner  
March 12, 2022